DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 3-5, 7-13, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Breebart et al in view of Allamanche disclose Method for synthesizing a plurality of audio channels, comprising: retrieving from an audio stream at least one sum signal representing a sum of a plurality of source signals, retrieving from the audio stream statistical information about one or more source signals of the plurality of source signals, receiving from the audio stream, or determining locally, parameters describing an output audio format and source signals mixing parameters, computing output mixer parameters from the statistical information, the parameters describing the output audio format, and the source signals mixing parameters, and synthesizing the plurality of audio channels from the at least one sum signal based on the output mixer parameters but do not expressly disclose wherein the output mixer parameters are computed from the statistical information, the parameters describing the output audio format, and the source signals mixing parameters, so that the plurality of synthesized audio channels have cues similar to cues of audio channels obtainable by mixing the source signals using the parameters describing the output audio format and the source signals mixing parameters.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the output mixer parameters are computed from the statistical information, the parameters describing the output audio format, and the source signals mixing parameters, so that the plurality of synthesized audio channels have cues similar to cues of audio channels obtainable by mixing the source signals using the parameters describing the output audio format and the source signals mixing parameters”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651